Citation Nr: 0638040	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-23 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's post-traumatic stress disorder, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from January 1969 to January 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the St. 
Louis, Missouri, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's PTSD.  


FINDING OF FACT

The veteran's PTSD has been shown to be productive of no more 
than occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
difficulty in understanding complex commands; impairment of 
long-term memory; disturbances of motivation; difficulty in 
establishing and maintaining effective work and social 
relationships; and a Global Assessment of Functioning score 
of "51-55."  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for the veteran's 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.7, 4.130, 
Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

II.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim of entitlement to an increased evaluation for 
his PTSD, the Board observes that the RO issued a VCAA notice 
to the veteran in May 2003 which informed the veteran of the 
evidence generally needed to support a claim of an increased 
evaluation; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  Such notice 
effectively informed him of the need to submit any relevant 
evidence in his possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded a VA examination for 
compensation purposes.  The examination report is of record.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was provided only with notice of what type of 
evidence was needed to substantiate his claim for an 
increased evaluation.  However, he was not informed of the 
type of evidence necessary to establish an effective date for 
an increased evaluation for his service-connected PTSD.  
Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision given the 
favorable outcome below.  There will be opportunity to 
provide notice regarding an effective date when the rating is 
assigned by the RO.  Any duty imposed on the VA, including 
the duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  


II.  Historical Review

The veteran's service personnel records note that he served 
with the Army in the Republic of Vietnam.  The report of a 
May 1990 VA examination for compensation purposes states that 
the veteran was diagnosed with chronic PTSD.  In September 
1990, the RO established service connection for PTSD and 
assigned a 30 percent evaluation for that disability.   


III.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  A 30 percent 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although the 
individual is generally functioning satisfactorily with 
routine behavior and normal self-care and conversation) due 
to symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  

In his May 2003 claim for an increased evaluation, the 
veteran advanced that his PTSD warranted assignment of a 50 
percent evaluation.  

At a June 2003 VA examination for compensation purposes, the 
veteran complained of Vietnam War-related intrusive thoughts, 
depression, anxiety, inappropriate worry, sleep disturbance, 
fatigue, and a dislike for being around people and in crowds.  
He denied receiving any ongoing treatment for his PTSD.  The 
veteran reported that: he was employed on a full-time basis 
at his brother's sawmill; got along well other workers at the 
saw mill; had been married for 32 years; and had good 
relationships with his wife and their children.  The examiner 
observed that the veteran was appropriately dressed and 
oriented to day, year, month, date, and place.  On mental 
status examination, the veteran exhibited an appropriate 
affect and mood; clear and discernable speech; intact 
immediate recall; impaired delayed recall; and no indicia of 
delusions, hallucinations, or suicidal or homicidal thoughts.  
Diagnostic impressions of PTSD and a dysthymic disorder and a 
Global Assessment of Functioning (GAF) score of "51-55" 
were advanced.  

In his August 2003 notice of disagreement, the veteran 
conveyed that his PTSD was manifested by Vietnam War-related 
nightmares and intrusive thoughts; fatigue/lack of energy; 
trouble with making decisions and maintaining a train of 
thought; difficulty complying with complex commands; and an 
inability to be around people and crowds.  He believed that 
he had remained employed on a full-time basis only due to the 
fact that he worked with his brother and was allowed to come 
and go as he needed.  The veteran reiterated that his PTSD 
merited assignment of a 50 percent evaluation.  

In his June 2004 Appeal to the Board (VA Form 9), the veteran 
advanced that he experienced impaired sleep possibly related 
to nightmares and became nervous around people and in crowds.  
While acknowledging that he was "self employed running a 
lumber company with my brother," he clarified that he dealt 
only one on one with landowners in buying timber while his 
brother generally interacted with the customers.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's PTSD has been shown to be manifested by Vietnam 
War-related nightmares and intrusive thoughts; nervousness; 
fatigue; an inability to be in crowds and groups of people; 
impaired distant recall; and a GAF score of "51-55."  While 
the veteran has been able to maintain employment on a 
full-time basis, it appears that such employment is 
essentially solitary in nature and sheltered by his brother's 
assistance and tolerance.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
41 and 50 denotes serious symptoms, e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting or any 
serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  A score 
of between 55 and 60 rating indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

In light of the preceding authorities, the Board finds that 
the veteran's chronic PTSD has been objectively shown to be 
productive of no more than occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as difficulty in understanding complex commands; 
impairment of long-term memory; disturbances of motivation; 
and difficulty in establishing and maintaining effective work 
and social relationships.  Such a disability picture most 
closely approximates the criteria for a 50 percent evaluation 
under the provisions of Diagnostic Code 9411.  38 C.F.R. 
§ 4.7 (2006).  In the absence of evidence of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships, the Board finds that a 50 percent 
evaluation and no higher is warranted for the veteran's PTSD.  


ORDER

A 50 percent evaluation for the veteran's PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


